DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is the Final Office Action on the merits of Application No. 16/105360, filed on 08/20/2018. Claims 1, 2-14, 16-20 are still pending in the application.

Claim Objections
Claims 19-20 depend on cancelled claim 15. Since claim 15 has been rolled into claim 11, it will be assumed that claims 19-20 depend on claim 11. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-4, 9, 11-14, 16, and 19-20 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by WO 2008/149456 to Koizumi et al (henceforth referred to as Koizumi). 
Regarding claims 1, 3-4, 9, 11-14, 16, and 19-20 Koizumi discloses an elevator car door interlock (i.e. Fig. 1), comprising: 
a baseplate (i.e. Fig. 4, ref. 41);
a first sensing vane (i.e. Fig. 4, ref. 51);
a second sensing vane (i.e. Fig. 4, ref. 50);
a first link assembly, comprising: 

a first link first arm (i.e. Fig. 4, ref. 42a) pivotally connected to the first intermediate link, and
a first link second arm (i.e. Fig. 4, ref. 47) having a first link first connection (i.e. Fig. 4, pivot shown in dotted line at ref. 50 but not referenced) that is pivotally connected to the second sensing vane; and 
a latch assembly, comprising: 
a door latch (i.e. Fig. 4, ref. 53) pivotally connected to the baseplate and arranged to selectively engage a lock member, and 
a latch link (i.e. Fig. 4, ref. 38) extending (i.e. vertically) between and pivotally connect to the door latch and the first intermediate link;
a pawl (i.e. Fig. 4, hook part of ref. 53: in this case the latch serves as a pawl as well) having a first pawl end (i.e. Fig. 4, end at ref. 54) pivotally connected to the base plate and a second pawl end (i.e. Fig. 4, hook end) pivotally connected to a first link second connection (i.e. Fig. 4, ref. 42b) of the first link. 
Further comprising a pawl guide (i.e. Fig. 4, cam portion ref. 42a) defining a ramp that is disposed proximate an end (i.e. in this case top end) of the base plate. 
Wherein a rod (i.e. Fig. 4, ref. 38) extends from a pawl arm (i.e. Fig. 4, ref. 53: in this case, the latch serves as a pawl as well) that is disposed proximate the second pawl end. 

Wherein the first sensing vane defines a first slot that receives a first pin (i.e. Fig. 4 shows the pivot pin in dotted line on ref. 51) of the first intermediate link. 
Further comprising a second link assembly pivotally connected to the baseplate and spaced apart from the first link assembly, the second link assembly comprising: 
a second intermediate link (i.e. Fig. 4, link connected to ref. 45) movably connected to the first sensing vane, and 
a second link (i.e. Fig. 4, ref. 43) pivotally connected to the baseplate, the second link having a second link first arm (i.e. Fig. 4, curved portion of ref. 43) pivotally connected to the second intermediate link, and
a second link second arm (i.e. Fig. 4, ref. 49) having a second link first connection (i.e. Fig. 4 shows pivot in dotted line on ref. 50) that is pivotally connected to the second sensing vane. 
Wherein the first sensing vane defines a second slot that receives a second pin (i.e. Fig. 4 shows pivot pin in dotted line on ref. 51) of the second intermediate link. 
Wherein responsive to an attempt to move an elevator car door between a door closed position and a door open position while a first interlock roller being spaced apart (i.e. not present) from the first sensing vane and a second interlock roller being spaced apart (i.e. not present) from the second sensing vane, the pawl pivots relative to the baseplate, the first link and the second link move the second sensing vane relative to the first sensing vane, and the door latch is inhibited from disengaging from the lock member (i.e. door interlocks are designed 
Further comprising a belt drive (i.e. Fig. 1, ref. 6) drivably connected (i.e. indirectly) to the first link through a pin (i.e. Fig. 4, pin shown at ref. 50a). 
Wherein responsive to a first interlock roller (i.e. Fig. 2, ref. 37) engaging the first sensing vane and a second interlock roller (i.e. Fig. 2, ref. 36) engaging the second sensing vane and responsive to the belt drive pivoting the first link, the first intermediate link moves relative to the first sensing vane, such that the latch link moves the door latch to disengage from the lock member to enable an elevator car door to move between a door closed position (i.e. Fig. 1 and 2) and a door open position (i.e. paragraphs 0033 and 0040).

Claim(s) 1, 3-4, 9, and 11-14 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by WO 2017/031829 to Cao et al (henceforth referred to as Cao). 
Regarding claims 1-4, 9, and 11-14, Cao discloses an elevator car door interlock (i.e. Fig. 1), comprising: 
a baseplate (i.e. Fig. 1, ref. 1);
a first sensing vane (i.e. Fig. 1, ref. 2);
a second sensing vane (i.e. Fig. 1, ref. 3);
a first link assembly, comprising: 
a first intermediate link (i.e. Fig. 1, ref. 21) movably connected to the first sensing vane, and a first link (i.e. Fig. 1, ref. 4) pivotally connected to the baseplate, the first link having

a first link second arm having a first link first connection (i.e. Fig. 1, ref. 68) that is pivotally connected to the second sensing vane; and 
a latch assembly, comprising: 
a door latch (i.e. Fig. 1, ref. 21) pivotally connected (i.e. Fig. 2, ref. 63) to the baseplate and arranged to selectively engage a lock member, and 
a latch link (i.e. Fig. 1, ref. 13) extending between and pivotally connect to the door latch and the first intermediate link;
a pawl (i.e. Fig. 1, ref. 16) having a first pawl end (i.e. Fig. 1, end at ref. 61) pivotally connected to the base plate and a second pawl end (i.e. Fig. 1, end at ref. 162) pivotally connected (i.e. indirectly) to a first link second connection of the first link. 
Further comprising a pawl guide (i.e. not shown but implied in machine translation page 5, first paragraph) defining a ramp that is disposed proximate an end of the baseplate (i.e. ref. 162 is disposed at a top end of the base plate). 
Wherein a rod (i.e. Fig. 1, axis of the roller, ref. 162) extends from a pawl arm (i.e. Fig. 1, ref. 16) that is disposed proximate the second pawl end. 
Further comprising a biasing member (i.e. Fig. 1, ref. 18) extending between the baseplate and at least one of the lock member and the door latch. 
Wherein the first sensing vane defines a first slot that receives a first pin (i.e. Fig. 2, ref. 64) of the first intermediate link. 

a second intermediate link (i.e. Fig. 1, ref. 22) movably connected to the first sensing vane, and 
a second link (i.e. Fig. 1, ref. 5) pivotally connected to the baseplate, the second link having a second link first arm pivotally connected (i.e. Fig. 1, ref. 67) to the second intermediate link, and
a second link second arm having a second link first connection (i.e. Fig. 1, ref. 69) that is pivotally connected to the second sensing vane. 
Wherein the first sensing vane defines a second slot that receives a second pin (i.e. Fig. 2, ref. 66) of the second intermediate link. 

Allowable Subject Matter
Claims 5-8, 10, 17-18 are allowed.

Response to Arguments
Applicant's arguments filed 03/02/2021 have been fully considered but they are not persuasive.
To summarize, Applicant argues on page 9 that Koizumi does not teach a pawl second end pivotally connected to a first link second connection of the first link. This argument is not persuasive because the pawl (i.e. Fig. 4, ref. 53) is indirectly connected to the first link second connection of the first link. Similarly, from the application’s Fig. 5, the pawl (ref. 241) has a 
To summarize, Applicant argues on page 11 that Cao does not teach a pawl second end pivotally connected to a first link second connection of the first link. This argument is not persuasive for the same reason as above. In Cao, the pawl (i.e. Fig. 1, ref. 16) is indirectly connected to the first link second connection of the first link. From the application’s Fig. 5, the pawl (ref. 241) has a second end that appears to be indirectly connected to the first link second connection (ref. 217) since the first link second connection and the pawl second end are movable relative to each other. Further, the second end of the pawl (i.e. Fig. 5, ref. 243) also appears to not be a pivot but a rod that slides along a ramp (i.e. Fig. 4, ref. 251). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIEM M TRAN whose telephone number is (571)270-7825.  The examiner can normally be reached on M 9-5, W-F 10-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on 571-272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DIEM M TRAN/Examiner, Art Unit 3654